PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimant purchased a vehicle in 1992 at which time she paid the proper *25vehicle taxes and she obtained her title in West Virginia. Subsequently, she moved to Delaware inl997 and then returned to West Virginia in April 1999, at which time she again paid the same tax on the same vehicle in the amount of $120.00.
2. Claimant did not become.aware of the fact that she was not obligated to pay the vehicle taxes a second time on this vehicle until July 2001. Claimant now seeks reimbursement of the $120.00 for which she was wrongly charged by the respondent.
3. Respondent admits that it wrongly charged the claimant, and further, respondent admits the validity of this claim in the amount of $120.00.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent for requiring claimant to pay taxes for the same automobile twice; that the negligence of respondent was the proximate cause of the damages sustained by the claimant; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $120.00.
Award of $120.00.